TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00207-CR


James Burlin Collins, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 53,674, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

James Burlin Collins seeks to appeal from a judgment of conviction for burglary of
a habitation.  The trial court has certified that this is a plea bargain case and Collins has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).


  
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   May 8, 2003
Do Not Publish